Caldwell, J.
The Columbia Veneer & Box Company appeals in error from a judgment in favor of the Cottonwood Lumber Company for $375, for the alleged conversion of a raft of sycamore logs.
At the beginning of the trial in the Court below, the plaintiff in error requested the trial Judge to *123deliver a written charge. W-hat was intended, originally, to be a complete charge was reduced to writing; but, after it was read to the jury, other instructions, concerning market value, were added orally. The latter action was fatally erroneous. Every word of the entire charge should have been reduced to writing. The language of the statute under which the request was made is as follows: "On the trial of civil cases in the Courts of this State, it shall be the duty of the Judge before wh,om the same is tried, at the request of either party, plaintiff or defendant, to reduce every word in his charge to writing before it is delivered to the jury, and all subsequent instructions which may be asked for by the jury, or which may be given by the Judge, shall, in like manner, be reduced to writing before being delivered to the jury.” Acts 1875, Ch. 37; Code (M. & V.), § 3672; (Shannon), § 4683. This requirement is mandatory, and cannot be avoided. Insurance Co. v. Trustees, etc., 91 Tenn., 135.
Reverse and remand.